Name: Regulation (EEC) No 861/71 of the Commission of 27 April 1971 on determining the origin of tape recorders
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 243 28.4.71 Official Journal of the European Communities No L 95/ 11 REGULATION (EEC) No 861/71 OF THE COMMISSION of 27 April 1971 on determining the origin of tape recorders THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having Regard to the Treaty establishing the European Economic Community ; Having Regard to Council Regulation (EEC) No 802/68 1 of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular Article 14 thereof; Whereas Article 5 of that Regulation provides that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation that is economically justified was performed, having been carried out in an undertaking equipped for the purpose and resulting in the manufacture of a new product or representing an important stage of manufacture ; Whereas the assembly of tape recorders can involve processes of a more or less complicated character depending on the type of apparatus that is being assembled, the methods used and the conditions in which assembly takes place ; Whereas at the present stage of technical development in this branch of industry, the assembly operations do not generally constitute in themselves an important stage of manufacture within the meaning of Article 5 of Regulation (EEC) No 802/68 ; whereas it may be otherwise in certain cases , for example where high performance apparatus or apparatus requiring strict control of the parts used are concerned, or where the assembly of all the component parts of the apparatus is involved ; Whereas the variety of operations which come within - the scope of 'assembly' makes it impossible to establish on the basis of a technical criterion the cases in which those operations represent an important stage of manufacture ; whereas it is advisable, in these circumstances, to take into account the increase in value resulting from those operations ; Whereas it can reasonably be estimated, at the present time, that an assembly representing in value at least 45% of the ex-works invoice price of the apparatus constitutes an important stage of manufacture ; Whereas the same treatment should be accorded in cases 'where assembly involves the incorporation of parts originating in the Community or the country in which assembly takes place if the resultant increase in value, calculated on the same basis, also attains 45% ; Whereas, where the increase in value in a country or in the Community as a result of assembly operations and, possibly, of the incorporation of parts originating in the country or the Community represents less than 45% of the ex-works invoice price of the apparatus, the country of origin of the apparatus should also be determined ; Whereas, in such a case, the apparatus shall ,be regarded as originating in the last country of origin of the parts which have indirectly constituted an important stage of manufacture of the apparatus in question ; whereas, where a sufficiently precise technical criterion is lacking this stage should be considered to have been achieved when the ex-works invoice price of the parts is more than 35% of the ex-works price of the apparatus ; whereas where this percentage is attained in two countries concerned in the manufacture of the apparatus without it being possible to determine which of them is the country where the last process or operation was performed within the meaning of Article 5 of Regulation (EEC) No 802/68 , the equipment should be regarded as originating in the country of origin of the parts representing the highest percentage ; Whereas, when the ex-works invoice price of the apparatus or parts is unknown, the percentages should be calculated on the basis of the value for1 OJ No L 148, 28.6.1968, p . 1 . 244 Official Journal of the European Communities customs purposes which that apparatus or those parts have or would have on importation into the Community; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on Origin ; 2 . If the ex-works price of parts originating in two countries concerned in the production of the apparatus exceeds the percentage shown in ( 1 ) and if it is not possible to determine in which of them the last working or processing referred to in Article 5 of Regulation (EEC) No 802/68 took place, the apparatus shall be treated as originating in the country of origin of the parts representing the highest percentage value. HAS ADOPTED THIS REGULATION : Article 1 Article 3 Tape recorders shall only be treated as having Community origin or the origin of the country in which they are manufactured if the increase in value they acquire there through assembly operations and, if it applies, through the incorporation of parts originating there represents at least 45% of the ex-works invoice price of the apparatus concerned. For the application of Articles 1 and 2, when the ex-works invoice price of the apparatus or parts is unknown, the percentages laid down in the preceding Articles shall be calculated on the basis of the value for customs purposes which the apparatus has or would have on importation into the Community. Article 2 Article 4 Each Member State shall inform the Commission of the measures it is taking to apply this Regulation. The Commission shall communicate this information to the other Member States . 1 . Where the increase in value acquired in a country or in the Community as a result of assembly operations and, if it applies, as a result of the use of parts originating in that country or in the Community is less than 45% of the ex-works invoice ¢ price of the tape recorders, that equipment shall be . treated as originating in the last country of origin of the parts which have indirectly constituted an important stage in the manufacture of that apparatus, this condition being satisfied when the ex-works invoice price of the parts represents more than 35% . of the ex-works invoice price of the apparatus . Article 5 This Regulation shall enter into force on 1 January 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States. . Done at Brussels, 27 April 1971 . For the Commission The President Franco M. MALFATTI